DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 21 May 2021.
Claims 1, 7-8, and 10-16 are currently pending and being examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ura (US 2004/0060959).

In regards to Claim 1, Ura teaches a stapling device (electric stapler Fig. 1A) comprising:
(first driven gear 85a; Fig. 2B);
a cam (drive pin 80) drivable by the drive wheel (85a) in a first rotational direction from a first position to a second position and back to the first position to carry out a staple-driving process (See Figs. 2B, 3B, and 4B showing the progression of the rotation of 85a and 80);
a motor (motor 75) operably connected to the drive wheel to drive the drive wheel (“This information is input to the control circuit 123, which in turn activates the motor 75 to rotate the first and second driven gears 85a, 85b from the angle position shown in FIG. 2B, to turn the swing arm 78 by the drive pins 80.” ¶[0044]);

    PNG
    media_image1.png
    564
    963
    media_image1.png
    Greyscale
a lifting element (swing arm 78) defining a slide (curved slot 87) in which the cam is received (“The drive pins 80 fit into curved slots 87 formed in a swing arm 78” ¶[0036]), the slide having first and second slide segments that are transverse to one another (see annotated Fig. 3B showing two distinct slide segments and that there transverse to each other), wherein the lifting element is movable between a lifting-element home position and a lifting-element ejection position (“The drive pins 80 fit into curved slots 87 formed in a swing arm 78 for driving the staple firing assembly 72.” ¶[0036]); and
(drive shaft 90; Fig. 3C; “As the swing arm 78 turns, the drive shaft 90 moves up and down, causing a hammer 76 for driving staples into stacked paper to move up and down” ¶[0037]) connected to the lifting element and drivable by the lifting element between an ejector home position (Fig. 2B) and an ejector ejection position (“A further rotation of the first and second driven gears 85a, 85b turns the swing arm 78 to the angle position shown in FIG. 4B, where a large drive force is applied to the hammer 76 by the downward bias of the springs 91 on both sides, the hammer 76 thereby pushing a staple out of the staple magazine and driving it into the stack of paper.” ¶[0045]), wherein the ejector is in the ejector home position when the lifting element is in the lifting-element home position (Fig. 2B), wherein the ejector is in the ejector ejection position when the lifting element is in the lifting-element ejection position (Fig. 4B),
wherein the first and second slide segments (annotated Fig. 3B) are oriented such that: 
	the cam is positioned in the second slide segment (Fig. 3B) as the cam rotates in the first rotational direction form the first position to the second position and drives the lifting element and the ejector to move from their lifting-element and ejector home positions towards their lifting-element and ejector ejection positions ( “activates the motor 75 to rotate the first and second driven gears 85a, 85b from the angle position shown in FIG. 2B, to turn the swing arm 78 by the drive pins 80. When the swing arm 78 reaches the angle position shown in FIG. 3B, the drive shaft 90 engaging with the elliptic holes 89 are moved downward by the swing arm 78 to lower the hammer 76.” ¶[0044]), and 
(Fig. 3B) into the first slide segment (Fig. 4B) as the cam rotates in the first rotational direction from the second position back to the first position and drives the lifting element to finish moving to their lifting-element and ejector ejection positions and then back to their lifting-element and ejector home positions (“A further rotation of the first and second driven gears 85a, 85b turns the swing arm 78 to the angle position shown in FIG. 4B, where a large drive force is applied to the hammer 76 by the downward bias of the springs 91 on both sides, the hammer 76 thereby pushing a staple out of the staple magazine and driving it into the stack of paper.” ¶[0045]; See Fig. 2B showing the drive pin 80 located in the first slide segment returning to the home positions).

In regards to Claim 7, Ura teaches the stapling device of claim 1, wherein the first position is an upper-dead-center position (Fig. 4B), wherein the second position is a lower-dead-center position (Fig. 2B).

In regards to Claim 8, Ura teaches the stapling device of claim 1, wherein the cam is positioned solely in the second slide segment as the cam rotates in the first rotational direction from the first position to the second position (see Figs. 2B and 3B showing 80 in the second slide segment).

    PNG
    media_image2.png
    303
    520
    media_image2.png
    Greyscale

In regards to Claim 13, Ura teaches the stapling device of claim 1, wherein the lifting element and the ejector are movable between their respective lifting-element and ejector home and ejection positions along a movement axis (dotted line Annotated Fig. 2B).

In regards to Claim 14, Ura teaches the stapling device of claim 13, wherein the first slide segment, the second slide segment, and the movement axis are transverse to one another (compared annotated images in claims 1 and 13, showing they are transverse to one another).

In regards to Claim 15, Ura teaches the stapling device of claim 14, wherein the second slide segment is substantially perpendicular to the movement axis (see Fig. 3B, showing at that moment the second slide segment is substantially perpendicular to the movement axis), and wherein the first and second slide segments form an oblique angle (see annotated figure in Claim 1 showing the first and second slide segments create an oblique angle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ura (US 2004/0060959) in view of Prudencio (US 4,716,813).

In regards to Claim 10, Ura teaches the stapling device of claim 1.
Ura does not expressly disclose a pair of clinchers each movable between respective home positions and bending positions to bend a leg of a staple.
However, Prudencio teaches a pair of clinchers (clincher anvils 184; Fig. 9 each movable between respective home positions and bending positions to bend a leg of a staple (“The clincher arms 180 are formed with interior grooves in accordance with conventional practice to receive the ends of the legs of a staple being driven to guidingly move the legs inwardly to effect clinching thereof.” col. 9 l. 5-9).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the clinching mechanism taught by Ura, by the clinching mechanism, as taught by Prudencio, for accommodating various staple leg sizes. (Prudencio col. 2 l. 15-17)

In regards to Claim 11, Ura as modified by Prudencio teaches the stapling device of claim 10, wherein the lifting element (Ura: 78 is connected to 90 which causes hammer 76 to fire the staple and clinch the staple) is operably connected to the clinchers such that movement of the lifting element between the lifting-element home and ejection positions causes the clinchers to move between their home and bending positions (Prudencio: “[t]he blind clinching mechanism 58 is operated so that the clinching anvils 184 thereof are moved into a position to receive the free ends of the legs of the staple being driven as the latter move outwardly of the lower end of the drive track and into the work piece. By the end of the drive stroke of the drive piston the legs of the driven staple are clinched on the clinching anvils 184 and the second staple preform has been formed into a U-shaped configuration with the legs thereof positioned forwardly of the projection portions 232 of the staple feeding mechanism.” col. 14 l. 58-68).

In regards to Claim 12, Ura as modified by Prudencio teaches the stapling device of claim 11, wherein the first position is an upper-dead-center position (Ura: Fig. 4B), wherein the second position is a lower-dead-center position (Ura: Fig. 2B). 

Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7-8, and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KATIE L GERTH/Examiner, Art Unit 3731

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731                                                                                                                                                                                                        9/8/2021